Title: To Thomas Jefferson from Lucy Ludwell Paradise, 26 September 1790
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London Sept. the 26th 1790.

I have been honoured by your very polite and friendly Letter of June the 23d on August the 31st 1790. It brings Me an Account of My Estates &c. in Virginia. I have received your first, and Answered it. In that Letter, I trouble you with my Grateful thanks. I now repeat the Same, and wish sincerely I had it in my power by some Means to convince Your Excellency of the sincerity of my heart. I beg you will not take up your precious time in writing a third Letter on that Subject. I am perfectly sensible of the zeal you have to serve Mr. Paradise and Myself, but be assured My dear Sir, I have not the least wish to Make My appearance on  the Great and fatiguen theatre of the World. My wish is to live honestly, quiet, retired, without shew, and with all the Comforts of Life. The Person who wishes for a Publick Station ought first to know how to Make a tender affectionate Husband, Father, and Friend, and if such a person only knows the Name without the meaning, they little know their duty in a publick Life.
Many who think themselves calculated for a Minister were they to be put into such a station, instead of being respected might bring upon themselves the Laughter of the whole World, which would be no pleasing sight for their near Relations. Mr. Paradise has been out of London Six Week on a visit to one of his Learned Friends. He writes to Me, and says he is in perfect health. At his return to London I will shew him your Excellencies kind Letter. I have found London too dear a Place to live in; therefore, I have proposed to Mr. Paradise and Dr. Bancroft, for Us to go and Lodge and Board at Bath for a little time, as I find it is the Most certain Method to live within our Income. Dr. Bancroft is always the same tender, Sincere friend. Indeed, I owe him very Great Gratitude and shall, if I live, take one of his Daughters to live with Me. This I cannot do until all the Debts are paid. I have one favour to beg of your Excellency which is to have the goodness to be My Friend and protector and to write to Me Once a Year at least. For when some persons see I am protected by My Friends in America they will be affraid (altho’ they will not say it) to use me unhandsomely for fear I should write. I earnestly beg of your Excellency to preserve Your health as it is of the greatest importance to our Country and to Me More then any American. I am happy to hear My Dear Mrs. Randolph has Married to your entire satisfaction. I hope Miss Jefferson will follow her example and that you will be blessed in the Winter of Life. Be pleased to present My affectionate Love to Mrs. Randolph and Miss Jefferson. I am with the greatest esteem Dear Sir Your Excellencies Most Grateful Humble Servant,

Lucy Paradise


Be pleased to send your Letters to Mr. Anderson.
P.S. I have hear that our good and great President is very Ill.
God preserve his Life, but should any Accident happen to him I will Mourn as deep as for My Father, which is Six Months in Bombasin, Three Months in Black Silk and love Ribbons and the other Three in Black Silk and white Ribbons. Bishop Maddison brings this Letter.

